Citation Nr: 0032081	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for turbinate 
hypertrophy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral uveitis.

3.  Entitlement to an initial disability rating in excess of 
30 percent for a skin disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 
1991 to June 1996, when she received a medical discharge.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant has represented herself 
throughout the course of this appeal.  

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the eye disability from 
zero to 10 percent and for the skin disability from 10 to 30 
percent, both ratings effective from June 2, 1996; however, 
it is presumed that she is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  It is also noted that the appellant appealed the 
initial zero and 10 percent ratings that were assigned to the 
eye and skin disabilities after service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Thus the issues are as 
set out on the title page.

The Board notes that the RO issued a rating decision, in 
October 1999, which increased the appellant's disability 
evaluation for fibromyalgia with Crohn's disease and 
degenerative joint disease from 10 percent to 40 percent, 
effective from June 2, 1996, the date service connection was 
granted.  The fibromyalgia had initially been rated as 10 
percent and the appellant had appealed that rating.  In 
August 1997, the RO issued a rating decision which granted 
service connection for Crohn's disease; the issue of service 
connection for abdominal pain was essentially granted by this 
decision since the Crohn's disease was the source of the 
abdominal pain and therefore, that issue is not before the 
Board on appeal.  

The Board also notes that the appellant did not appeal the 
August 1997 rating decision which granted service connection 
for Crohn's disease and assigned a 30 percent evaluation, 
effective June 2, 1996, nor has she appealed the October 1999 
decision.  As the appellant's fibromyalgia has now been 
assigned the highest evaluation available (40 percent) under 
the Diagnostic Code for that condition (Diagnostic Code 5025, 
fibromyalgia) for the entire time period in question, AB v. 
Brown, 6 Vet. App. 35, 38 (1993), is not for application and 
that claim is now moot.


FINDINGS OF FACT

1.  In January 1998, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant withdrawing her appeal as to the issue of 
entitlement to service connection for turbinate hypertrophy.

2.  All available and relevant evidence necessary for 
disposition of the increased rating issues on appeal has been 
obtained by the RO.

3.  In September 1996, the appellant's right eye visual 
acuity was 20/30; visual acuity in the left eye was 20/25.  
There was no evidence of any field loss.

4.  In February 1999, the appellant's right eye visual acuity 
was 20/50; visual acuity in the left eye was 20/40.  There 
was no evidence of any field loss.

5.  The appellant's skin disability is manifested by 
subjective complaints of constant itching and scaling over 
the whole body along with social embarrassment and objective 
medical findings of generalized fine scaling, round scaly 
patches about one centimeter in size on the arms and legs, 
smaller red papules on the extensor aspect of the arms and 
ichthyosiform scales on the anterior aspects of the lower 
extremities.

6.  There is no clinical evidence documenting the existence 
of tissue loss, cicatrization, ulcerations, crusting, 
systemic or nervous manifestations, or indicating that the 
condition is especially repugnant.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of her 
Substantive Appeal on the issue of entitlement to service 
connection for turbinate hypertrophy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

2.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 10 percent for the uveitis disability 
were not met prior to February 8, 1999; thereafter, the 
schedular criteria for an evaluation of 20 percent, but not 
more, were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.75, 4.84a, Diagnostic Codes 6000, 6079, 
Table V (1999); Fenderson v. West 12 Vet. App. 119 (1999).

3.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 30 percent for the skin disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7800,7806 (1999); 
Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law as to this issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the service connection claim and it is 
dismissed without prejudice.

II.  Increased rating claims.

In the instant case, there is ample medical evidence of 
record; the appellant has been provided recent VA 
examinations and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a); Public Law No. 
106-475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The higher of two disability evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Evidence of the present level of disability 
is found in the reports of the VA medical examinations 
conducted in September 1996, and February1999; reports of VA 
medical treatment rendered between 1996 and 1997; and written 
statements submitted by the appellant.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In that regard, the Board notes that both of the ratings at 
issue in this case have been in effect since the day 
following the appellant's separation from active service.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the rating for each 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

A.  Eye disability.

Chronic uveitis is rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6000.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A 
compensable disability rating of 10 percent is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.

The RO has rated the appellant's bilateral eye disability as 
10 percent because, based on treatment records showing a 
history of recurrent redness in the right eye with pain twice 
a month, the condition more closely approximates continuance 
of active pathology.  The minimum rating during active 
pathology provided by the regulations is 10 percent, with an 
additional evaluation from 10 to 100 percent to be added for 
such symptoms as impairment of visual acuity.

The appellant underwent a VA eye examination in September 
1996.  The corrected visual acuity of the right eye was 20/30 
and the corrected visual acuity of the left eye was 20/25.  
Fields were full to confrontation.  In November 1997, the 
appellant's visual acuity was measured in a VA outpatient 
clinic.  At that time, her uncorrected visual acuity of the 
right eye was 20/20 and her uncorrected visual acuity of the 
left eye was 20/25.  Using Table V, and these examination 
results, the measurement of the appellant's visual acuity in 
September 1996, and in November 1997, did not meet the 
schedular requirements for a compensable evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  

In February 1999, the appellant underwent another VA eye 
examination.  The corrected visual acuity of the right eye 
was 20/50 and the corrected visual acuity of the left eye was 
20/40.  Fields were full to confrontation.  Using Table V, 
and these examination results, the measurement of the 
appellant's visual acuity in February 1999 did meet the 
schedular requirements for a 10 percent evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
appellant's biocular vision, and the current rating criteria, 
a higher rating than 10 percent would require greater 
impairment of visual acuity than currently demonstrated.  
Thus a 10 percent rating for decreased visual acuity, but not 
more, appears applicable from February 9, 1999 onward.  
38 C.F.R. §§ 4.7, 4.20, 4.21, Diagnostic Code 6079.

Therefore, the Board concludes that a 10 percent disability 
rating for the bilateral uveitis disability was warranted 
from June 2, 1996, until February 7, 1999, based on findings 
that closely approximated the continuance of active pathology 
under Diagnostic Code 6000.  There is no reasonable doubt 
that can be resolved on this issue, since there is no medical 
evidence prior to February 1999 showing the required degree 
of decreased visual acuity or other symptoms such that the 
Board could assign a higher rating.  The 10 percent 
disability rating granted in this decision under Diagnostic 
Code 6079 will be combined with the appellant's 10 percent 
rating for the continuance of active pathology to arrive at a 
combined schedular evaluation of 20 percent beginning 
February 8, 1999.  Diagnostic Code 6000; Fenderson v. West, 
12 Vet. App. 119 (1999).  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 20 percent at any time, the benefit of the doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b).

B.  Skin disability.

Service connection is in effect for a skin condition 
variously diagnosed as tinea versicolor, seborrheic 
dermatitis, atopic dermatitis, keratosis pilaris and nummular 
eczema; the rating criteria do not contain a specific 
Diagnostic Code for many of those conditions.  In this case, 
the appellant's skin disorder has been rated as analogous to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 
that code, eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent rating.  If it is accompanied by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent evaluation is for assignment.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Board has also considered the provisions concerning 
disfiguring scars to the head, face or neck; scars which are 
slight will be not be awarded a compensable evaluation.  A 30 
percent evaluation is warranted where scars of the head, face 
or neck are severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, or, where there is evidence of tissue loss and 
cicatrization with marked discoloration or color contrast.  A 
50 percent evaluation requires that such scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note.

In the this case, the appellant contends that the service-
connected skin condition affects her scalp and entire body 
with discoloration, peeling, crusting, flaking, and constant 
itching.  She has also reported blistering of the skin and 
embarrassment because of her skin disability.

The appellant underwent a VA skin examination in September 
1996; she reported having a rash on her upper arms for the 
previous four years; the anterior chest was also said to be 
involved sometimes.  She reported that she suffered itching 
and that the lesions were scaly and sometimes turned white.  
After physical examination, the examiner rendered a diagnosis 
of rash on arms bilaterally, two inches by three inches in 
size, asymptomatic at this time.

Review of the medical records in evidence reveals that the 
appellant received treatment for her skin disability in a VA 
facility.  In February 1997, the appellant was examined and 
found to have a scaly rash of the scalp, around the ears and 
around the eyebrows.  The diagnosis was seborrheic 
dermatitis.  In March 1997, the appellant sought treatment 
for complaints of an itchy scalp and itchy arms and legs.  On 
physical examination, hypopigmented patches, a quarter-
centimeter in size, were observed on both arms along with 
slightly scaly dry skin.  Both temples were flaking and there 
was scaling throughout the scalp.  

The appellant most recently underwent a skin examination in 
February 1999; she again reported dry and itchy skin all over 
her body.  She also complained of generalized pruritus.  She 
stated that she had been using liquid moisturizers regularly 
and hydrocortisone cream occasionally.  On physical 
examination, generalized fine scaling was observed, as well 
as round scaly patches on the arms and legs.  The patches 
measured about one centimeter in size.  Smaller red papules 
were observed on the extensor aspect of the arms.  The 
examiner also observed ichthyosiform scales on the anterior 
aspects of the lower extremities.  The examiner diagnosed 
atopic dermatitis, keratosis pilaris and nummular eczema.

While the appellant does suffer from constant itching, 
extensive lesions and some disfigurement, it is apparent from 
the record that she does not satisfy the criteria for the 
next higher disability rating.  Significantly, she has not 
shown any objective evidence of ulceration, systemic or 
nervous manifestations or an exceptionally repugnant 
condition.  Certainly the evidence does not demonstrate any 
completely or exceptionally repugnant deformity of one side 
of the face or repugnant bilateral disfigurement and no 
tissue loss or cicatrization has been identified.  

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
an evaluation in excess of 30 percent for her skin disability 
have not been met.  The Board has also considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  Since the preponderance of 
the evidence is against an allowance of an evaluation in 
excess of 10 percent at any time, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

III.  Extraschedular rating.

The Board finds no evidence that the appellant's service-
connected eye disability or her skin disability presented 
such an unusual or exceptional disability picture at any time 
between 1996 and the present as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  It is undisputed that the appellant's symptoms 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected eye or skin 
disability interferes markedly with employment in a way not 
contemplated by the schedular rating.  The appellant has not 
required any hospitalizations for either disability, nor were 
there were any other exceptional disabling characteristics 
that would not be addressed by the schedular rating criteria.  
The appellant was working as of May 1999, as shown by her 
request that the RO not contact her at work.  Accordingly, 
the Board finds that the regular schedular standards applied 
in the current case adequately describe and provide for the 
appellant's disability level for both her eye disability and 
her skin disability, and that the grant of an extraschedular 
evaluation at any time for either disability is not 
warranted.


ORDER

The appeal for the claim of entitlement to service connection 
for turbinate hypertrophy is dismissed.

An evaluation in excess of 10 percent for bilateral uveitis 
for the period from June 2, 1996 to February 7, 1999, is 
denied.  An increased evaluation of 20 percent, but not more, 
for bilateral uveitis beginning February 8, 1999, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 30 percent for a skin disability 
is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

